UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark one) |X| ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended :December 31, 2006 |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number333-135354 DENARII RESOURCES INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0491567 (I.R.S. Employer Identification No.) 999 West Hastings Street, Vancouver, British Columbia (Address of principal executive offices) V6C 2W2 (Zip Code) Issuer’s telephone Number: Tel: (604) 685-7552 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: NONE Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-K. |_| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| The Issuer's revenue for its fiscal year ended December 31, 2006 is: Nil. State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 8,448,000 Shares of Common Stock, $0.001 par value, outstanding as of October 24, 2007. 1 TABLE OF CONTENTS PART I PAGE ITEM 1. Description of Business. 3 ITEM 2. Description of Property. 12 ITEM 3. Legal Proceedings. 12 ITEM 4. Submission of Matters to a Vote of Security Holders. 12 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 12 ITEM 6. Management’s Discussion and Analysis or Plan of Operations. 13 ITEM 7. Financials Statements. 15 ITEM 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure. 15 ITEM 8A. Controls and Procedures. 15 PART III ITEM 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 15 ITEM 10. Executive Compensation. 16 ITEM 11. Security Ownership of Certain Beneficial Owners and Management Related Stockholder Matters. 17 ITEM 12. Certain Relationships and Related Transactions, and Director Independence. 18 ITEM 13. Exhibits. 18 ITEM 14. Principal Accounting Fees and Services. 20 Signatures 21 2 ITEM 1.DESCRIPTION OF BUSINESS Information Regarding Forward Looking Statements Denarii Resources Inc.(the "Company" or "we" or “us” or "our") has made forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) in this Annual Report on Form 10-KSB (the “Annual Report”) that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Annual Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, mineral claims, mineral exploration activities and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: 1. Our ability to attract and retain management; 2. Our ability to successfully engage in mineral exploration activities; 3. The intensity of competition; 4. Fluctuations in the price of molybdnenum and other minerals; 5. Regulation by federal and provincial governments in territories where we operate; 6. Our ability to successfully integrate, if at all, our alternative fuel operations; and 6. General economic conditions. Organizational History We were incorporated in the State of Nevada on March 23, 2006, to operate as a developmental stage company engaged in the business of exploring mining claims in the Province of British Columbia, Canada. Our headquarters are located at 999 West Hastings Street Vancouver, British Columbia V6C 2W2 Overview Denarii Resources Inc. was incorporated in the State of Nevada on March 23, 2006. Denarii Resources Inc. was formed to explore for molybdenum and other minerals. The Company’s property, known as McNab Molybdenum, is located on the west side of Howe Sound near the headwaters of McNab Creek, approximately 40 km northwest of Vancouver, BC. The McNab Molybdenum property comprises two mineral claims containing 16 cell claim units totalling 334.809 hectares. We are an exploration company and we cannot provide assurance to investors that our mineral claims contain a commercially exploitable mineral deposit, or reserve, until appropriate exploratory work is conducted and an evaluation by a professional geologist of the exploration program concludes economic feasibility.We have not earned any revenues to date. We plan to earn revenues from sales of any discovered molybdnenum, minerals, mineral deposits and reserves. We do not anticipate earning revenues until such time as we commercially exploit the mineral deposits or reserves located on the property, if any. We have not attained profitable operations and are dependent upon obtaining financing to pursue our business plan. We have elected a fiscal year end of December 31. Business Overview Property Acquisition Details In 2006 the Company purchased mining claims located on the west side of Howe Sound near the headwaters of McNab Creek, approximately 40 km northwest of Vancouver, BC. The McNab Molybdenum property comprises two mineral claims containing 16 cell claim units totalling 334.809 hectares. The Company paid $10,000 USD for the McNab Molybdenum property. Land Status, Topography, Location, and Access The McNab property is located on the west side of Howe Sound near the headwaters of McNab Creek, approximately 40 km northwest of Vancouver, BC.The property can be reached directly from Vancouver by helicopter.Alternatively, water transportation or floatplane can be used to reach the logging camp at tidewater, and then by 10 km of good logging roads to the property. Arrangements can be made to rent a truck from the logging company to allow road access to the property. 3 Mining Claims The McNab Property comprises two mineral claims containing 16 cell claim units totaling 334.809 hectares; BC Tenure # Work Due Date Units Total Area (Hectares) 502465 Jan. 12, 2008 4 83.702 531749 April 10, 2008 12 251.107 16 334.809 Topography within the claims area is relatively hilly with the average elevation being about 100 to 200m above sea level. The climate is mild and typical of low elevation areas on the East Coast of Vancouver Island. Rainfall is, at times, heavy and continuous. Vegetation is largely second growth spruce, fir and cedar in the property area and, in general, the forest is thick and slow to traverse, unless recently logged. The McNab Molybdnenum Property is located on McNab Island in the Nanaimo Mining Division about 10 km north of Campbell River, Vancouver Island. It comprises two mineral claims containing 33 cell claim units totaling 683.743 hectares. The two mineral claims are located along the valley of a creek that flows at its southern end into Gowlland Harbour. Access to the showings is by ferry from Campbell River to Quathiaski Cove on McNab Island and then by paved highway and logging roads to the two mineral claims. Recent logging on the property has established an excellent system of roads and rock exposures within the logging slashes. MCNAB PROPERTY REGIONAL LOCATION MAP REGIONAL GEOLOGY Molybdenum mineralization in granitic rock was discovered in 1977 during the building of a logging road up the McNab Creek Valley.There is no previous record of molybdenum discoveries in the valley, with the sole exception of Howe Molybdnenum Mine, located beyond the headwaters of McNab Creek on Mount Donaldson.The nearest similar mineral deposit of the porphyry Mo-Cu type is the +100 mt
